DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11-12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (US Patent No. 9,607,960).

[Re claim 2] Peng also discloses the display panel wherein the bonding structure (120) is provided with a plurality of uniformly distributed through holes (R) (see figure 2A and column 3 lines 54-60).
[Re claim 4] Peng also discloses the display panel wherein the opening surface of the through hole is in a circular or a polygonal shape (see figure 2A).
[Re claim 11] Peng discloses the method for manufacturing a display panel, comprising: providing a base substrate (110) provided with a bonding area (110B); forming a bonding structure (120) in the bonding area, wherein the bonding structure is provided with a through hole (R) penetrating along a thickness direction of the bonding structure (120) (see figures 5A-6B and column 4 line 53 through column 6 line 13).
[Re claim 12] Peng also discloses the method wherein the bonding structure (120) is provided with a plurality of uniformly distributed through holes (R) (see figure 2A and column 3 lines 54-60).
[Re claim 19] Peng also discloses a display device, comprising a flexible printed circuit and the display panel as defined in claim 1 (see figures 5A-6B and column 4 line 53 through column 6 line 13).

Allowable Subject Matter
Claims 18 and 20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 18 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of irradiating the display panel from a side of the display panel distal from the flexible printed circuit with a laser to enable the laser to pass through a through hole of the bonding structure to heat the bonding adhesive; and applying pressure to at least one of the flexible printed circuit and the display panel to enable the pin of the flexible printed circuit and the bonding structure of the display panel to be bonded by the bonding adhesive. These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 20 depend from claim 18 so they are allowable for the same reason.

Claims 3, 5-10 and 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/           Primary Examiner, Art Unit 2895